ia- iS-oooSo-Cv'
                                               CASE 9544
IN THE MATTER OF                                      IN THE DISTRICT COURT
THE MARRIAGE OF
                                              §
HEATHER D. DIXON                                                                IFILED IN COURT
                                                                                            )URT OF APPEALS I
AND                                                   354th JUDICIAL DISTRICT Court of Appeals Distrfct
EDSEL AMOS DIXON


IN THE INTEREST OF
                                                                                        APR 29.2015
ASHLEY LYNN DIXON,
MINOR CHILD                                           RAINS COUNTY, TE X\A&.           TYLti
                                                                               "PCATHY S. LUSK, CLERK
                                  AMENDED NOTICE OF APPEAL


  This Amended Notice of Appeal is filed by Edsel Amos Dixon, Petitioner, a party to this proceeding
who seeks to alter the trial court's judgment or other appealable order.
    1. The trial court, cause number, and style of this case are as shown in the caption above.
   2. The judgment or order appealed from was signed on January 23, 2015.
   3. A motion for new trial was filed on February 19, 2015 and denied on March 13, 2015 by the
       above referenced trial court.

   4. This appeal is being taken to the Twelfth Court of Appeals.
   5. This notice is being filed by Edsel Amos Dixon




                                                           Respectfully submittedj)




                                                           Edsel Amos Dixon

                                                           (Pro Se Litigant)




                                                                                Page 1 of2




                                          Certificate of Service
           I certify that a true copy of this Amended Notice ofAppeal was served in accordance with

Rule 9.5 of the Texas Rules ofAppellate Procedure on each party or that party's lead counsel as

follows:


Party: Heather D. Dixon
Lead Attorney: Craig Black
Address of service: 2510 Lee Street, Greenville, Texas 75402
Method of service: Certified Mail
Date of service: April J^S^        2015




                                              Edsel A Dixon
                                             (Pro Se Litigant)




                                                                                              Page 2 of 2